UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 8, 2009 Commission File Number: 333-153111 SHENGRUI RESOURCES CO. LTD. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 270 – 11331 Coppersmith Way Richmond, British Columbia, Canada V7A 5J9 (Address of principal executive offices) (604) 214-7706 (Registrant’s telephone number, including area code) Double Halo Resources Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Effective June 8, 2009 the registrant filed a Certificate of Amendment to its Articles on Incorporation with the Nevada Secretary of State to change its name from Double Halo Resources Inc. to Shengrui Resources Co. Ltd. Due to an administrative delay on the part of the FINRA to assign a new ticker symbol to the registrant, the registrant will continue to carry on business under its former name, Double Halo Resources Inc., until such time as it is assigned a new symbol. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Shengrui Resources Co. Ltd. (Registrant) Date: June 12, 2009 /s/ Arthur Skagen Arthur Skagen Chief Executive Officer, Director
